     Case 4:19-cv-04274 Document 357 Filed on 01/21/21 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


Toshiba International Corporation

v.                                           Case Number: 4:19−cv−04274

Pablo D'Agostino, et al.




                              NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Peter Bray
PLACE:       by video
             United States District Court
             515 Rusk Avenue
             Houston, Texas 77002
DATE: 2/2/2021

TIME: 02:00 AM
TYPE OF PROCEEDING: Motion Hearing
Motion to Quash − #354


Date: January 21, 2021
                                                         Nathan Ochsner, Clerk
